DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 1/18/2022.
Claim 20 is canceled. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 8-15, filed 1/28/2022, with respect to rejections under 35 USC 112 and 35 USC 103 have been fully considered and are persuasive. The rejections has been withdrawn. 
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2019/0236782 discloses a method for detecting an indication of likelihood of malignancy, comprising: receiving a sequence of anatomical images of a breast of a target individual acquired over a time interval during which contrast is administered, analyzing the sequence of anatomical images to identify: a baseline pre-contrast image denoting lack of contrast, a peak contrast image denoting a peak contrast enhancement, an initial uptake image denoting initial contrast enhancement, and a delayed response image denoting final contrast enhancement, creating a multi-channel image representation comprising: intensity channel including the peak contrast enhanced image, contrast-update channel including the computed difference between 
However, these and other cited art of record fails to teach, disclose or suggest the limitation/feature of “transforming a first image with content comprising physiological details acquired via a first medical imaging system into a second image based on a style of a third image, where the style of the third image includes a visual appearance and characteristics of the third image, the transformation from the first image to the second image using a system of deep neural networks configured to separate visual appearance and characteristics from content of an image, where the second image includes the content of the first image and the visual appearance and characteristics of the third image, where visual appearance and characteristics for the first image and visual appearance and characteristics for the second image are different, where the visual appearance and characteristics of the first image are a medical style of the first medical imaging system, and where the visual appearance and characteristics of the second image and the third image are a different medical style of a second medical . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669